Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 20, 2016

The Court of Appeals hereby passes the following order:

A17A0326. MOORE v. PENNYMAC CORP.

       In this quiet title case involving multiple parties, Carl Moore appeals from the
trial court’s entry of default judgment against him. Appellee PennyMac Corp. has filed
a motion to dismiss this appeal on the ground that the default judgment from which
Moore appeals was not a final judgment and was not directly appealable because the
case remained pending in the trial court.
              In a case involving multiple parties or multiple claims, a decision
       adjudicating fewer than all the claims or the rights and liabilities of less
       than all the parties is not a final judgment. In such circumstances, there
       must be an express determination under OCGA § 9-11-54 (b)[1] or there
       must be compliance with the interlocutory appeal requirements of OCGA
       § 5-6-34 (b). Where neither of these code sections are followed, the
       appeal is premature and must be dismissed.


(Citation and punctuation omitted.) Johnson v. Hosp. Corp. of America, 192 Ga. App.
628, 629 (385 SE2d 731) (1989). See generally OCGA § 5-6-34 (a) (1).
       The entry of default judgment against Moore did not adjudicate the claims,
rights, and/or liabilities of a third party involved in the lawsuit. Therefore, the default
judgment was not a final judgment within the contemplation of OCGA § 5-6-34 (a) (1)


       1
         OCGA § 9-11-54 (b) provides, that “[w]hen more than one claim for relief is
presented in an action, . . . or when multiple parties are involved, the court may direct
the entry of a final judgment as to one or more but fewer than all of the claims or
parties only upon an express determination that there is no just reason for delay . . . .”
and was not immediately appealable as a matter of right. See Johnson, 192 Ga. App.
at 629. Moreover, the trial court made no express determination in the judgment that
pursuant to OCGA § 9-11-54 (b) there was no just reason for delay.
       Because neither OCGA § 9-11-54 (b) nor OCGA § 5-6-34 (b) was followed,
Moore’s appeal was premature and must be dismissed.2 See generally Wise v. Ga. State
Bd. for Examination, Qualification & Registration of Architects, 244 Ga. 449-450 (260
SE2d 477) (1979). Therefore, it is ordered that Appellee PennyMac Corp.’s motion to
dismiss this appeal is hereby GRANTED.



                                          Court of Appeals of the State of Georgia
                                                                                10/20/2016
                                                  Clerk’s Office, Atlanta,____________________
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.

                                                                                            , Clerk.




       2
        Approximately two months after the trial court entered the default judgment
against Moore, the court entered a “Final Decree and Judgment Quieting Title Against
All the World.” This order, unlike the default judgment order, contained language
adjudicating the claims, rights, and/or liabilities of the third party to the litigation. No
appeal from this final order is noted in the record.